Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered July 17, 1987, convicting him of petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We note at the outset that the defendant did not affirmatively seek to withdraw his guilty plea before the court of first instance. Accordingly, his challenge to the propriety of the plea is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636).
In any event, contrary to the defendant’s contentions, the sentencing court did not violate or otherwise circumvent the terms of the plea agreement by requiring the defendant to participate in drug and alcohol programs as a condition of probation (see, Penal Law § 65.00 [2]; § 65.10 [2] [e]). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.